                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINlil                    iL
                                    Richmond Division                    5
                                                                               MAR 2 0 2019
KENNETH NEWKIRK,                                                                                       Li/
                                                                          CLLRK.       I,       CT COURT
                                                                               Hr.,1    , c :    L
       Plaintiff,

V.                                                     Civil Action No. 3:19CV150-HEH


WARDEN KISER, et ai.

       Defendants.


                               MEMORANDUM OPINION
                    (Dismissing Without Prejudice Miscellaneous Action)

       The Court received a copy of a letter Kenneth Newkirk, a Virginia inmate

incarcerated in Red Onion State Prison, mailed to the United States Marshals Service.

This letter appears to be a form letter that was sent to a variety of law enforcement

agencies and requests arrest warrants for his custodians. The Court docketed the letter in

an abundance of caution. As an initial matter, Newkirk may not seek arrest warrants for

his custodians. "[T]he Court cannot initiate criminal or regulatory investigations of any

defendant. Rather, authority to initiate criminal complaints rests exclusively with state

and federal prosecutors." Barron v. Katz, No. 6:17-CV-195-KKC,2017 WL 3431397,

at *1 (E.D. Ky. Aug. 9, 2017)(citing 5^7/70^/0/7 v. Dickey,646 F. Supp. 1502, 1506(W.D.

Wis. 1986)). Furthermore, Newkirk as "a private citizen lacks a judicially cognizable

interest in the [criminal] prosecution or nonproseculion of another." Linda R.S. v.

RichardD.,410 U.S. 614,619(1973); see Lopez v. Robinson,914 F.2d 486,494(4th Cir.

1990)("No citizen has an enforceable right to institute a criminal prosecution.").
       To the extent that Newkirk desires to initiate a civil action against any of the

named individuals, they reside in the Western District of Virginia, and the events giving

rise to this action are alleged to have occurred in the Western District of Virginia. Thus,

pursuant to 28 U.S.C. § 1391(b), the proper venue for this action is in the Western

District of Virginia and is not in the Eastern District of Virginia. Accordingly, Newkirk

must file any civil action against these individuals in the Western District of Virginia.

       The action will be dismissed without prejudice.

       An appropriate Order will accompany this Memorandum Opinion.


                                                         /s/
                                    HENRY E. HUDSON
Date: HfliLVdU         1           SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
